Citation Nr: 1131932	
Decision Date: 08/30/11    Archive Date: 09/07/11

DOCKET NO.  05-37 962	)	DATE

  RECONSIDERATION	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for hypertension, claimed as secondary to sleep apnea.

3.  Entitlement to service connection for a chronic respiratory disorder, claimed as "breathing problems" secondary to sleep apnea.

4.  Entitlement to service connection for a low back disability, claimed as secondary to meningitis.  

5.  Entitlement to service connection for plantar fasciitis.

6.  Entitlement to service connection for bilateral hearing loss, to include as secondary to meningitis.

7.  Entitlement to service connection for chronic tinnitus, to include as secondary to meningitis.

REPRESENTATION

Veteran represented by:  Michael A. Leonard, Attorney at Law 


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran had active duty service from February 1950 to May 1952.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2004 and November 2005 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In a March 2008 decision, the Board determined that the new and material evidence had not been submitted to reopen the claims of entitlement to service connection for meningitis, service connection for sleep apnea, service connection for hypertension and service connection for a chronic respiratory disorder.  The Board also denied service connection for a low back disability, service connection for a disorder characterized by a loss of equilibrium (vertigo), service connection for plantar fasciitis, service connection for bilateral hearing loss and service connection for chronic tinnitus.

In December 2008, the Veteran, through her attorney, moved the Board for reconsideration of all of the issues in the March 2008 decision based upon the discovery of service treatment records not previously of record.  In April 2009, the Board ordered reconsideration of all issues adjudicated in the March 2008 decision.

In September 2009, the Board remanded the claims for additional development.  The Board is satisfied that there has been substantial compliance with the remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).     

The issues of entitlement to service connection for sleep apnea, service connection for hypertension and service connection for a chronic respiratory disorder claimed as breathing problems are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  In June 2010, the Veteran's attorney notified the Board of her intention to withdraw the claims for service connection for hearing loss and service connection for tinnitus. 

2.  Plantar fasciitis did not manifest in service and is not shown to be otherwise related to service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal, on the issue of entitlement to service connection for hearing loss have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).  

2.  The criteria for withdrawal of a Substantive Appeal, on the issue of entitlement to service connection for tinnitus have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).    

3.  The criteria for entitlement to service connection for plantar fasciitis are not met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2010). 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawn Claims

The issues of entitlement to service connection for hearing loss and tinnitus were developed for appellate consideration.  However, in June 2010, the Veteran notified the Board of her desire to withdraw the appeal with regard to those issues.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2010).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2010).  As the Veteran has withdrawn her appeal regarding entitlement to service connection for hearing loss and tinnitus, there remain no allegations of errors of fact or law for appellate consideration with regard to those issues.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.

II.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations implementing the VCAA were then published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and are now codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2010).  The VCAA and its implementing regulations are applicable to this appeal.

The duty to notify under the VCAA requires VA to notify the claimant and the claimant's representative, if any, of the information and medical or lay evidence that is necessary to substantiate the claim.  In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 119-20 (2004), the Court specifically held that the VCAA requires VA to provide notice that informs the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim, (2) that VA will seek to provide, and (3) that the claimant is expected to provide.  The Court has indicated that notice under the VCAA must be given prior to an initial unfavorable decision by the agency of original jurisdiction.  Id.

The VCAA and its implementing regulations provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  Under these provisions, VA is required to obtain service medical records and relevant VA healthcare records and must make reasonable efforts to help the veteran obtain other relevant medical records.  The duty to assist also requires VA to provide the claimant with a medical examination or a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R § 3.159 (2010).

The Court has mandated that VA ensure strict compliance with the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. App. at 183 (2002).  

During the pendency of this appeal, on March 3, 2006, the Court issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the
application.  Dingess/Hartman at 488.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id.

In this case, the RO provided the Veteran with notice of the information required to substantiate her claim for service connection for plantar fasciitis in an August 2003 letter.  A March 2006 letter explained how disability ratings and effective dates are determined.  The Veteran's claim was readjudicated in a February 2010 Supplemental Statement of the Case.  Therefore, any timing defect was cured.   Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Regarding the duty to assist, the records necessary to decide the case have been obtained and associated with the claims file.  The Veteran submitted service treatment records.  The RO has obtained VA treatment records and pertinent private treatment records identified by the Veteran.  The Veteran and her representative have not identified any outstanding medical records.  The Veteran has also had a VA examination, from which an opinion was obtained.

The Board finds that all necessary development and notification has been accomplished with respect to the claim being decided, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Analysis of Claim

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in active service.  38 U.S.C.A. §§ 1110, 1131.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, to prevail on a claim of service connection on the merits, there must be medical evidence of (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247 (1999).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim must be denied. 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran asserts that plantar fasciitis is related to her service duties as a drill instructor.  The Veteran served on active duty from February 1950 to May 1952.  Service treatment records do not reflect any findings of plantar fasciitis.  The entrance examination noted normal clinical evaluation of the feet.  Service treatment records do not show treatment for a foot condition. 

Private medical records reflect dated in September 2002 reflect the only post-service evidence of a diagnosis of plantar fasciitis.  Treatment records indicate that the Veteran was seen again in September 2002 for follow up of strapping and injection to the left, doing much better.  It was noted that the pain was basically gone.  

The Board notes that, aside from the September 2002 medical record, there is no evidence of treatment for plantar fasciitis.  VA records dated in May 2006 reflect that the Veteran complained of tingling in both feet.  A diabetic foot examination revealed that the skin and nails were intact without lesions or other problems.  Both dorsalis pedis and posterior tibial pulses were palpable and normal.  No abnormal findings were noted. 

The Veteran had a VA examination in December 2009.  The examiner indicated that the claims file was reviewed.  With regard to the feet, the Veteran complained of a tingling like sensation like walking on a sponge in both feet.  She reported that this had been going on for about a year.  She denied any treatment of the feet.  She reported that she did have some ingrown toenails on the great nails and an appointment to have that treated.  She stated that she had used orthotics in the shoes in the past for a knee condition and not for the feet.  She had no complaints consistent with plantar fasciitis, no treatment and no other complaints related to the feet.  The examiner noted that walking limitations are due to shortness of breath and not due to the feet.  The Veteran described no flare-ups or incapacitating events, no surgery or hospitalization for the feet and used no braces or aids.  

On physical examination of the feet, the Veteran had normal arches.  There was no tenderness to palpation.  Achilles were vertical bilaterally.  The Veteran had normal hindfoot, midfoot and forefoot.  She had a mild medial fold and ingrown toenails bilateral great toes.  The examiner noted minimal hallux valgus bilaterally.  The examiner noted neurovascular sensory intact and good distal pulses.  The Veteran had normal gait, no abnormal shoe wear and no other lesions noted on either foot.  She had no tenderness in the plantar fascia or heels on the plantar surface bilaterally.  The examiner indicated that there was no evidence of plantar fasciitis in either foot, with a normal examination and normal x-rays regarding plantar fasciitis.   

The Veteran's service treatment records are negative for complaints or findings of plantar fasciitis.  The post-service medical evidence reflects that a diagnosis of plantar fasciitis was noted in 2002.  However, there is no current diagnosis of this condition. It is not shown in the Veteran's VA outpatient records, and the December 2009 VA examination found that there is no evidence of plantar fasciitis.  

Service connection requires evidence that establishes that a claimant currently has the disability for which service connection is being sought.  See Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  While the record reflects that a podiatrist diagnosed plantar fasciitis in 2002, there is no current diagnosis.  

The Board has considered the Veteran's statements regarding a current foot disability.  The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has held that in certain situations, lay evidence can even be sufficient with respect to establishing medical matters such as a diagnosis.  In Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit commented that competence to establish a diagnosis of a condition can exist when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.

The Veteran's statements are not sufficient and competent to establish a diagnosis of plantar fasciitis because  a layperson is not competent to identify the condition.   Therefore, in the absence of a diagnosis of a current disability, there can be no valid claim in this regard.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Under these circumstances, the Veteran has not met the regulatory requirements to establish service connection for plantar fasciitis, and service connection must be denied.  As there is a preponderance of the evidence against the claim for service connection for plantar fasciitis, reasonable doubt may not be resolved in the Veteran's favor.  38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The claim of entitlement to service connection for hearing loss is dismissed.

The claim of entitlement to service connection for tinnitus is dismissed.  

Service connection for plantar fasciitis is denied.  


REMAND

Additional development is necessary with respect to the claims for service connection for sleep apnea, service connection for hypertension, and service connection for a chronic respiratory disorder claimed as breathing problems.  The Veteran claims service connection for these disorders secondary to service-connected meningitis.  

The Veteran had a VA examination in December 2009.  The opinion addressed  service connection on a direct basis but did not address secondary service connection.  Therefore, the examination is inadequate with regard to secondary service connection.  

Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Given the foregoing, a new VA examination is necessary to ascertain whether the claimed disabilities of sleep apnea, hypertension and a chronic respiratory disorder are caused or aggravated by service-connected meningitis.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a VCAA notice letter advising her of the evidence necessary to substantiate the claims for service connection for sleep apnea, hypertension and a chronic respiratory disorder as secondary to service-connected meningitis.  This letter should advise the Veteran of what information and evidence VA will assist her in obtaining and what information and evidence VA will attempt to obtain on her behalf.

2.  Schedule the Veteran for an appropriate VA examination for the evaluation of sleep apnea, hypertension and a chronic respiratory disorder.  The claim file should be provided for the examiner's review in conjunction with the examination, and the examination report should indicate that the claims file was reviewed.

3.  Following a review of the relevant medical evidence in the claims file, clinical evaluation, and any tests that are deemed necessary, the examiner is asked to provide an opinion on the following:

a.   Is sleep apnea at least as likely as not (50
percent or greater likelihood) proximately caused by, or due to, service-connected meningitis?  The examiner should provide a detailed rationale for the opinion.

b.  The examiner should state whether sleep apnea is aggravated by service-connected meningitis.  The examiner should provide a detailed rationale for the opinion.  

c.  Is hypertension at least as likely as not (50 percent or greater likelihood) proximately caused by, or due to, service-connected meningitis?  The examiner should provide a detailed rationale for the opinion.  

d.  The examiner should state whether hypertension is aggravated by service-connected meningitis.  The examiner should provide a detailed rationale for the opinion.  

e.   If a chronic respiratory disorder is diagnosed, the examiner should state whether a chronic respiratory disorder is at least as likely as not (50 percent or greater likelihood proximately caused by, or due to, service-connected meningitis.  The examiner should provide a detailed rationale for the opinion.    

f.  The examiner should state whether a chronic respiratory disorder is aggravated by service-connected meningitis.  The examiner should provide a detailed rationale for the opinion.  

4.  Following the completion of the requested actions, the RO should then readjudicate the Veteran's claims.  If the benefits on appeal remain denied, the Veteran and her representative should be provided with a Supplemental Statement of the Case (SSOC) and afforded an applicable opportunity to respond.  Thereafter, the case should be returned to the Board, if in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



			
            JOHN J. CROWLEY                                      JAMES L. MARCH
	             Veterans Law Judge                                      Veterans Law Judge
       Board of Veterans' Appeals                          Board of Veterans' Appeals


______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


